Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J., at hearing and trial; Lange, J., at sentence), rendered February 3, 1995, convicting him of burglary in the *462second degree, petit larceny, attempted petit larceny, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence, statements made by him to law enforcement authorities, and identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly found that the police action was lawful (see, CPL 140.50; People v Chestnut, 51 NY2d 14, cert denied 449 US 1018). The fact that the arresting officer drew his gun on the defendant did not transform an otherwise lawful stop into an arrest (see, People v Chestnut, supra; People v Davis, 161 AD2d 602). Further, the ensuing frisk of the defendant was proper, where the officer, in the absence of any other police assistance, confronted an individual whom the officer reasonably suspected had committed a serious crime (see, Terry v Ohio, 392 US 1; People v Mack, 26 NY2d 311, cert denied 400 US 960).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.